SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 31, 2007 STRUCTURED ASSET MORTGAGE INVESTMENTS II INC. (as company under a Pooling Agreement dated as of October 31, 2007 providing for, inter alia, the issuance of Bear Stearns Structured Products Inc. Trust Certificates, Series 2007-R8) (Exact name of registrant as specified in its charter) Delaware 333-140247 30-0183252 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 383 Madison Avenue New York, New York 10179 (Address of principal executive office) (Zip Code) (952) 857-7000 (Registrant's telephone number, including area code ) N/A (Former name or address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items 1 through 7 are not included because they are not applicable. Item 8.01. Other Events. On October 31, 2007, Structured Asset Mortgage Investments II Inc. caused the issuance and sale of the Bear Stearns Structured Products Inc. Trust Certificates, Series 2007-R8, pursuant to a Pooling Agreement, dated as of October 31, 2007, between Structured Asset Mortgage Investments II Inc., as depositor and Wells Fargo Bank, N.A., as trustee. Item 9.01.Financial Statements and Exhibits. (a)Not applicable (b)Not applicable (c)Exhibits (executed copies):The following execution copies of Exhibits to the Form S-3 Registration Statement of the Registrant are hereby filed: 5.1Legality Opinion of Orrick, Herrington & Sutcliffe, LLP 5.2Opinion of In-House Counsel to Structured Asset Mortgage InvestmentII Inc. 8.1Tax Opinion of Orrick, Herrington & Sutcliffe, LLP 23.1 Consent of In-House Counsel to Structured Asset Mortgage Investment II Inc. (included in opinion filed as Exhibit 5.2) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on behalf of the Registrant by the undersigned thereunto duly authorized. STRUCTURED ASSET MORTGAGE INVESTMENTS II INC By: /s/ Baron Silverstein Name:Baron Silverstein Title:Vice President Dated: October 31, 2007 EXHIBIT INDEX Exhibit Number Description 5.1 Legality Opinion of Orrick, Herrington & Sutcliffe, LLP 5.2 Opinion of In-House Counsel to Structured Asset Mortgage Investment II Inc. 8.1 Tax Opinion of Orrick, Herrington & Sutcliffe, LLP 23.1 Consent of In-House Counsel to Structured Asset Mortgage Investment II Inc. (included in opinion filed as Exhibit 5.2)
